Citation Nr: 0905555	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a gunshot wound to the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant had recognized guerilla service from January 
1945 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
August 2005.  A statement of the case was issued in November 
2005, and a substantive appeal was received in December 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is attempting to reopen a claim of service 
connection for residuals of a gunshot wound to the left leg 
which is the subject of a prior final decision.  See 
generally 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

The Board also notes written communications received at the 
RO in December 2004; February 2005; May 2005; and March 2006 
which appear to be in a Tagalog dialect.  Appropriate action 
should be taken to have translations of these documents 
accomplished and placed in the claims file.

The United States Court of Appeals for Veterans Claims 
(Court), in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
addressed the question of whether VA adequately fulfilled the 
duty to notify under 38 U.S.C. § 5103(a) with respect to the 
appellant's claim to reopen.  VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim.  VA must consider the bases for the prior denial and 
notify the claimant of the type of evidence that would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board is unable to conclude that the 
letter sent to the appellant in June 2005 by the RO complies 
with the judicial holding in Kent.  The aforementioned letter 
only provided the definition of "new and material."  
Significantly, they did not provide notice identifying the 
reasons for the prior denial and the evidence missing that 
prevented the VA from awarding entitlement to service 
connection for residuals of a gunshot wound to the left leg.  
Appropriate action is necessary to comply with the Court's 
holding.  
  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a 
corrective VCAA notice with an 
explanation as to the types of evidence 
needed to reopen his claim of service 
connection for residuals of a gunshot 
wound to the left leg in relation to the 
basis for the prior denial of the claim 
in keeping with the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

2.  The RO should take appropriate action 
to have translations made of the written 
communication received at the RO in 
December 2004; February 2005; May 2005; 
and March 2006.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for residuals of a 
gunshot wound to the left leg.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




